Appeal from a judgment of the Albany Trial Term entered June 19, 1937. The complaint aEeged a cause of action for services in caring for the house rented by defendant Oliver U. Costich, and where he and other employees of the corporate defendant lived wlnle conducting construction work in the Albany area, and in cooking meals for them. Plaintiff claimed a contract was made with her, Henzel, for these services, at an agreed price and reasonable value. Costich was the manager of the corporate defendant, and died before the action was brought. The evidence was sufficient to support plaintiff’s contention as to the making of the contract, and the rendition of the services, and to estabüsh their value. The trial judge received evidence of conversations between plaintiff and Costich, as against the corporation, but not as binding on the deceased. The evidence of other witnesses, and that of plaintiff brought out on cross-examination by the attorney for defendants was ample to justify the jury in rendering its verdict against both defendants. Judgment unanimously affirmed, with costs. Present— HE1, P. J., McNamee, Crapser, BMss and Heffernan, JJ.